DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2017/0089042, hereinafter “Machida”) in view of Wakabayashi et al. (US 2014/0152774, hereinafter “Wakabayashi”).
With respect to Claim 1, Machida teaches a periphery display device for a work machine, 
which displays a bird's-eye view image around the work machine (Machida: Fig. 9, overview image G2 of hydraulic excavator 1).
wherein a display magnifies (Machida: Fig. 9, display magnification in an outer region of the overview image G2 is greater than that of a periphery region) a region between a peripheral line having a turning radius of the work machine (Machida: Fig. 8, guideline GB of hydraulic excavator 1 indicates its turning radius E0) and an offset peripheral line surrounding the peripheral line (Machida: Para. [0081]; Fig. 13, guideline GC surrounding guideline GB).
Machida fails to expressly disclose the display magnification of a peripheral region is different from a display magnification of a region inside the peripheral line.
However, Wakabayashi discloses the display magnification of a peripheral region is different from a display magnification of a region inside the peripheral line (Wakabayashi: Para. [0009]; Fig. 2, a second displaying image for monitor displaying having a higher displaying magnification than the first displaying image, from a predetermined area of the second bird's-eye view image corresponding to a predetermined area of the first displaying image).
Therefore, it would be obvious to one of ordinary skill in the art to modify the periphery display device, as taught by Machida, to incorporate display magnification of a particular region of the bird’s-eye image, as taught by Wakabayashi, in order to provide the user with a better indication of the positional relationship between an obstacle and the vehicle (Wakabayashi: Para. [0015]).

With respect to Claim 2, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 1, wherein a display magnification of a region outside the offset peripheral line is different from the display magnification of the region between the peripheral line and the offset peripheral line (Wakabayashi: Fig. 3, Para. [0033]).

With respect to Claim 3, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 1, wherein the display magnification of the region between the peripheral line and the offset peripheral line is larger than the display magnification of the region inside the peripheral line (Machida: Fig. 9, display magnification inside of guideline GB is less than outside due to image distortion).

With respect to Claim 4, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 3, wherein the display magnification of the region between the peripheral line and the offset peripheral line is larger than a display magnification of a region outside the offset peripheral line (Machida: Fig. 9, display magnification inside of guideline GB is less than outside due to image distortion in producing the overview image G2).

With respect to Claim 5, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 1, wherein at least one of the peripheral line and the offset peripheral line is displayed in the bird's-eye view image (Machida: Fig. 9; Para. [0085]).

With respect to Claim 6, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 1, wherein a display magnification of the bird's-eye view image differs with at least one of the peripheral line and the offset peripheral line as a boundary (Machida: Figs 7-8, overview image of hydraulic excavator 1 changes throughout operation).

With respect to Claim 7, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 1, wherein length information indicating a difference in display magnification between a plurality of regions is displayed in the bird's-eye view image (Machida: Fig. 8, guideline GB of hydraulic excavator 1 indicates radius R0).

With respect to Claim 8, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 1, wherein a picture illustrating the work machine is displayed inside the peripheral line of the bird's-eye view image (Machida: Fig. 14,, and the picture illustrating the work machine is changed according to a work status of the work machine (Machida: Figs 7-8, overview image of hydraulic excavator 1 changes throughout operation).

With respect to Claim 9, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 8, wherein the work machine is a machine to be assembled or disassembled at a worksite (Machida: Para. [0093]), and
the picture illustrating the work machine is changed according to an assembly status of the work machine (Machida: Figs 7-8, overview image of hydraulic excavator 1 changes throughout operation).

With respect to Claim 10, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 8, wherein an outer shape of the picture illustrating the work machine is changed according to an assembly status of the work machine (Machida: Figs. 8 and 12).

With respect to Claim 11, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 8, wherein the picture illustrating the work machine includes information indicating a forward movement or rearward movement direction of the work machine (Machida: Para. [0020]).

With respect to Claim 12, the combination of Machida as modified by Wakabayashi teaches the periphery display device for a work machine according to claim 1, further comprising:
a detection unit that monitors a periphery, wherein a non-detection region of the detection unit is displayed in the bird's-eye view image (Machida: Para. [0084]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625